internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 5-plr-134459-03 date date legend coop state a corp a company corp b llc dear this is in response to a request for rulings dated date submitted on behalf of coop by its authorized representative concerning the proper tax treatment of a transaction fully described below organized in pursuant to the state a statutes coop is a rural telephone company operated on a cooperative basis coop was previously granted tax exempt status under sec_501 of the internal_revenue_code and operated as a tax exempt rural telephone cooperative until since that time coop has been a taxable telephone cooperative subject_to the common_law principles of cooperative operation coop provides telephone service to residential and business members in northeastern state a the area is very rural and agrarian and many of the cooperative’s owner-members depend on agribusiness either directly or indirectly for their livelihood the population in coop’s service area is sparse with its members thinly spread over a large area in comparison to the average baby bell telephone company’s territory that has approximately access lines per square mile coop’s territory has plr-134459-03 only about access lines per square mile the very low density of its service territory increases the difficulty of providing telecommunications infrastructure to support the latest technology in the early 1980s a new technology cellular telephone began to emerge in order to foster development of the cellular telephone market the federal communications commission fcc divided the available radio spectrum in each market into two channel blocks one block was set_aside for development by wire-line telephone_companies and the other for non-wire-line companies in markets where there was more than one applicant for a network construction permit lotteries were used to select applications after observing the early successes of providers of analog wireless telephone service in major metropolitan markets coop’s board_of directors and management reached several conclusions first wireless technologies was bringing about a revolution in the communications business its potential was almost unlimited in rural areas where a greater number of people work outdoors instead of office buildings more importantly cellular technology had the potential to undermine the continued economic viability of coop if it was brought to the members by some competing organization the fear was that growing foreign cellular telephone penetration in coop’s service area would cause an ever-shrinking base of members to support the fixed costs of a wire-based system in other words it would be a death spiral for the cooperative to protect the organization and its members from this unacceptable risk coop’s board_of directors concluded that the taxpayer had to invest in the cellular technology when the fcc opened the licenses for rural areas in coop joined with other small local exchange carriers in the region to purchase stock in three rural service area corporations rsa by doing this the coop could keep its members involved in the analog cellular network in their region of state a in october coop and other local exchange carriers contributed total of dollar_figure million for acquisition of approximately million shares of corp a stock in its first private offering coop made a cash contribution of dollar_figure in exchange for shares of corp a common_stock during the period from the cash contribution in the first private offering to the end of coop contributed an additional dollar_figure and received shares of corp a stock in subsequent private offerings also during the three rsa’s were merged into corp a based on that transaction coop received an additional shares of corp a stock in corp a merged with company in a partially taxable transaction in which coop received shares of company’s stock and approximately dollar_figure in cash in company doing business as participated in a statutory merger with corp b in that tax free exchange coop’s interest in company plr-134459-03 was converted into shares of corp b which the cooperative still holds as of the date of this request for rulings by the early 1990's the personal communication service pcs digital technology was emerging with the promise of bringing high quality wireless communications for not only telephones but also for a host of other products such as laptop computers combination devices and video devices based on the experience the fcc had gained with lotteries for distribution of the original analog cellular telephone licenses it determined that an auction of the various pcs licenses would serve the government’s interests better the united_states and its territories were divided by both metropolitan and rural areas into many individual blocks not surprisingly the price paid in the auction for a pcs block in the los angeles market would be many times more expensive than a pcs block in rural_state a for the major metropolitan markets pcs license blocks were established as blocks a through c the rural license blocks were blocks d through f for all pcs block licenses sold in the auction the successful bidder had to commit to full development of the pcs infrastructure switching equipment and office equipment and radio towers within a five year period in the fcc’s auction for the rural pcs territories the largest companies were either excluded or put at a disadvantage this gave the smaller telephone_companies including coop the opportunity to bring the advanced services to their customers on their own also it protected the continued existence of the smaller telecommunications companies based on its very positive experience with investing in the original analog cellular rsa’s coop’s board_of directors instructed management to determine a prudent method to participate in the impending fcc pcs license block auction coop’s objectives were to acquire sufficient appropriate licenses to enable coop to provide digital wireless telecommunications services for its members through all of the local exchanges coop served and to have a large enough service area to realize economies of scale the results of the bidding were that the taxpayer won f block licenses for the basic trading areas bta of the fcc issued these licenses to coop on coop first turned its attention to trading area they had paid dollar_figure in the original auction and expended significant additional cash and time in investigating possible strategies for development of the license coop decided to join with other license holders for the bta and license holders from other areas of state a in order to ensure that it members would have full service in the area and that the system could be developed in a reasonable timeframe this strategy served the coop’s objectives of making the pcs technology available to all of its members and to plr-134459-03 achieve economies of scale in the implementation of its business plan on coop made a cash contribution in the amount of dollar_figure million for a membership interest in llc and promise to transfer the cooperative’s licenses for the bta following fcc approval the license was transferred on since that time the taxpayer has made an additional cash contribution of concurrent to coop’s investigation and analysis of the bta license the cooperative also evaluated the economic viability of the and bta licenses coop expended considerable time and money on a series of business plans and engineering studies for construction and operation of a pcs segment with the footprint providing services to coop’s rural wire-line members in areas contiguous to each bta footprint ultimately coop’s board_of directors and management concluded that while technically feasible from an engineering perspective neither the nor the bta’s were economically feasible to develop the reason was that the construction costs were greater than anticipated and the number of other competitors in those pcs markets precluded financial viability finally the fact that coop was obligated by fcc conditions to complete construction of the system by a date certain made transfer of those licenses to organizations with greater resources even more compelling accordingly the board_of directors instructed management to solicit offers for the sale of the two f block licenses that is the licenses for and coop sold the license on for a net gain of coop sold the license on for a net gain of dollar_figure on date coop’s board_of directors authorized management to begin the initial sale of corp b stock this action was authorized in anticipation of a rebound in the telecommunications market during this year and next on coop initiated the first in a series of corp b stock sales realizing dollar_figure per share gain it is anticipated that future sales will render an increasing price per share code sec_501 contemplates that rural_cooperative telephone_companies may qualify as tax-exempt organizations as the telephone business has developed however very few rural telephone cooperatives now qualify for this exemption coop falls into this category and thus is a non-profit but taxable cooperative corporation subchapter_t of the code provides the statutory scheme for plr-134459-03 taxing most cooperatives rural telephone cooperatives however are not governed by subchapter_t because of the exclusion provided by code sec_1381 for rural telephone cooperatives when congress enacted subchapter_t in congress excluded rural telephone cooperatives in order to avoid over-regulating them and presumably to provide them with more flexible tax treatment because of the necessary services they provided to under-served parts of the country the underlying committee reports stated that cooperative corporations engaged in providing telephone service to persons in rural areas would continue to be treated the same as under prior_law see h_r rep no 87th cong 2d sess a127 s rep no 87th cong 2d sess see also revrul_83_135 1983_2_cb_149 sec_1382 and sec_1388 of subchapter_t placed new restrictions on the ability of cooperatives to deduct patronage_dividends that were allocated but not paid in many other ways however subchapter_t codified the law that existed prior to since its enactment in most of the development in the law regarding the taxation of cooperatives has occurred in cases under subchapter_t thus while the cases and rulings interpreting subchapter_t may not control the taxation of rural telephone cooperatives such as coop these authorities indicate the position of the service and the courts on many of the issues that do control the taxation of rural telephone cooperatives cooperatives are a unique form of business_entity which are democratically controlled by their patrons in cooperatives such as coop each member has one vote regardless of how much capital he or she contributed cooperatives are required to allocate their net margins from business done with or for their patrons back to such patrons in proportion to their patronage this return of patronage-sourced income is bound up with the basic concept of a cooperative rather than using their net_income to pay dividends to their shareholders as a regular_corporation would cooperatives pay patronage_dividends to their members based on the amount of business that the member does with the cooperative patronage_dividends are thus effectively price rebates for member-patrons see 995_f2d_101 7th cir the taxable_income of a cooperative is calculated in much the same manner as the taxable_income of a taxable corporation with one distinct difference the income of a cooperative that is attributable to business done with or for patrons is excluded from or deducted from the income of the cooperative when such income is allocated to the cooperative’s patrons at the time this patronage-sourced income is allocated in the case of cooperatives not subject_to subchapter_t or at the time it is distributed the cooperative’s patrons realize the income patronage-sourced income flows through the cooperative and is taxed only once in order for the amount_realized from the sale of the corp b stock to be deductible to coop upon allocation the amount must be patronage-sourced income ie income derived from business carried on with or for coop’s patrons while neither the code nor the regulations provide a clear definition of patronage-sourced income the courts plr-134459-03 have in general held that if the income at issue is produced by a transaction which is directly related to the cooperative enterprise such that the transaction facilitates the cooperative’s marketing purchasing or service activities then the income is deemed to be patronage income farmland industries 78_tcm_846 acq aod citing 765_f2d_1102 675_f2d_988 88_tc_238 87_tc_435 in revrul_69_576 1962_2_cb_166 the service provided the following analysis of what it means for income to be patronage sourced the classification of an item_of_income as from either patronage or non- patronage sources is dependent on the relationship of the activity generating the income to the marketing purchasing or service activities of the cooperative if the income is produced by a transaction which actually facilitates the accomplishment of the cooperative’s marketing purchasing or service activities the income is from patronage sources however if the transaction producing the income does not actually facilitate the accomplishment of these activities but merely enhances the overall profitability of the cooperative being merely incidental to the cooperative’s operation the income is from non-patronage sources see also revrul_74_160 1974_1_cb_245 ruling that interest_income realized from loans made by the taxpayer was patronage source because the loans actually facilitated the accomplishment of taxpayer’s cooperative activities in that the loans enabled the taxpayer to obtain the necessary supplies for its operations courts have ruled in several instances that income from corporations organized by cooperatives to conduct activities related to the cooperative business is patronage sourced in farmland industries the taxpayer a cooperative organized for the purpose of providing petroleum products to its patrons sought to have the proceeds from the disposition of its stock in three subsidiaries classified as patronage-sourced income in reaching its decision the court stated that its task was to determine whether each of the gains and losses at issue was realized in a transaction that was directly related to the cooperative enterprise or in one which generated incidental income that contributed to the overall profitability of the cooperative but did not actually facilitate the accomplishment of the cooperative’s marketing purchasing or servicing activities on behalf of its patrons t c m pincite emphasizing the need to focus on the ‘totality of the circumstances’ and to view the business environment to which the income producing transaction is related the tax_court analyzed the reasons behind both the organization of the subsidiaries and their eventual disposition id pincite first it looked at whether the taxpayer’s subsidiaries were organized to perform functions related to its cooperative enterprises the subsidiaries had been organized to explore for produce and transport crude_oil the court determined that all of the subsidiaries were organized to perform functions related to the taxpayer’s business and were not mere passive investments id pincite plr-134459-03 in other cases the direct relationship between the purpose of a cooperative business and its reasons for investing in a subsidiary were found to be dispositive on the question of whether income received from the subsidiary was patronage sourced for example in astoria plywood corp v united_states 1979wl d or the court found that the income derived by a plywood and veneer workers’ cooperative from the cancellation of a lease on a veneer plant was patronage sourced because the production of veneer was an integral part of the cooperative’s business in other words the reason the cooperative leased the property to begin with had nothing to do with investing in real_estate and everything to do with making veneer similarly in 410_fsupp_1100 d or the court held that the dividends received by a plywood workers’ cooperative from west coast adhesives a glue supplier which the cooperative helped to organize in order to supply its adhesive needs were patronage-sourced income since glue is essential for the manufacture of plywood and the arrangement to produce the glue was reasonably related to the business done with or for the cooperative’s patrons in cf industries judge posner noted in his opinion that the court was not aware of any dramatic opportunities for tax_avoidance by use of the cooperative form f 2d pincite however the court implied that a cooperative would be gaining an unfair tax advantage for its members if it were investing in businesses unrelated to its cooperative purpose and in effect running a mutual_fund for its members on the side id judge posner indicated that one type of transaction would not pass the mutual_fund test a temporary investment by a cooperative in securities see id accordingly based solely on the facts submitted and discussion above we rule that the gain from the sale of the and licences and the corp b stock constitutes patronage sourced income to the coop which may be excluded from gross_income when allocated to coop’s patrons as true patronage_dividends this ruling is directed only to the taxpayers that requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney submitted with the ruling_request a copy of this letter is being sent to your authorized representative cc sincerely yours walter h woo senior technician reviewer branch office of associate chief_counsel passthroughs special industries
